[Cite as Cleveland Metro. Bar Assn. v. Hurley, ___ Ohio St.3d ___, 2021-Ohio-1346.]




           CLEVELAND METROPOLITAN BAR ASSOCIATION v. HURLEY.
       [Cite as Cleveland Metro. Bar Assn. v. Hurley, ___ Ohio St.3d ___,
                                    2021-Ohio-1346.]
      (No. 2017-0798—Submitted April 14, 2021—Decided April 19, 2021.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
August 20, 2020, of a petition for reinstatement by respondent, Rosel Charles
Hurley III, Attorney Registration No. 0083288. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on February 12,
2021, recommending that respondent be reinstated to the practice of law in Ohio
and that he be ordered to serve a two-year period of monitored probation, with
monitoring to focus on continued compliance with his Ohio Lawyers Assistance
Program (“OLAP”) contract and proper law-office management procedures. No
objections to said final report were filed, and this cause was considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the petition
for reinstatement of respondent is granted and that respondent, Rosel Charles
Hurley III, last known address in Cleveland, Ohio, is reinstated to the practice of
law in Ohio. It is further ordered that in accordance with Gov.Bar R. V(21),
respondent shall serve a two-year period of monitored probation focusing on
continued compliance with his OLAP contract and proper law-office management
procedures.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
                             SUPREME COURT OF OHIO




further ordered that at the end of respondent’s probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 4} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 5} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       {¶ 6} For earlier case, see Cleveland Metro. Bar Assn. v. Hurley, 152 Ohio
St.3d 536, 2018-Ohio-231, 98 N.E.3d 259.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                           ________________________




                                          2